Citation Nr: 1117784	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-38 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1962.  
This matter initially came before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for a lower back disability as new and material evidence had not been submitted.  Jurisdiction over the Veteran's claim has remained with the RO in Roanoke, Virginia.  

In November 2006, the Board reopened and denied a claim for service connection for a psychiatric disability and remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a back disability.  The Veteran appealed the denial of service connection for a psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Board's decision as to the psychiatric disability claim was vacated and remanded in accordance with a joint motion.

In July 2009, the Board remanded the appeal for further development.

In March 2011, the Appeals Management Center (AMC) granted service connection for a psychiatric disability, and thereby resolved the appeal as to that issue.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records, including an April 2004 VA mental health treatment note, reveal that the Veteran has reported that he is in receipt of Social Security Administration (SSA) disability benefits for a back disability.  These records were obtained after the Board's last remand.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the petition to reopen the claim for service connection for a lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. 

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

